Citation Nr: 0734469	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-09 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1973 to 
October 1973 and from June 1974 to November 1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2003, a statement of the case was issued in February 2005, 
and a substantive appeal was received in March 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
an acquired psychiatric disability.  The claims file showed 
that the veteran was awarded Social Security Administration 
(SSA) disability benefits as of May 2002.  However, it does 
not appear that the veteran's SSA records have been 
requested.  Thus, the RO should obtain the administrative 
decisions pertaining to the veteran's claim and any 
underlying medical records from the SSA.  See Hayes v. Brown, 
9 Vet.App. 67, 74 (1996) (VA is required to obtain evidence 
from the SSA, including decisions by the administrative law 
judge); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

Further, during the veteran's first period of service, 
service medical records showed that the veteran presented 
with indications of very passive and depressive personality 
characteristics and her separation from service was 
recommended due to a character and behavior disorder, which 
was found to preexist service and was not aggravated by 
service.  However, the entrance examination for her second 
period of service showed that the veteran was evaluated as 
psychiatrically normal.  Nevertheless, a July 1974 service 
medical record showed that the veteran had a history of 
severe headaches and depression since joining the Army.  The 
provisional diagnosis was difficulty adjusting to military 
life.  Current VA treatment records showed that the veteran 
was diagnosed with recurrent major depressive disorder.  
Thus, given that the veteran has a current diagnosis and 
evidence of psychiatric problems while in service, the Board 
finds that a VA examination and opinion is necessary to 
determine the nature, extent and etiology of any currently 
manifested acquired psychiatric disability in order to meet 
the requirements of 38 C.F.R. § 3.159(c)(4).  See McLendon v. 
Nicholson, 20 Vet.App. 79 (2006).  The opinion should 
specifically address whether the veteran has an acquired 
psychiatric disability that existed prior to service and was 
aggravated during service beyond the natural progression of 
the disorder. 

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Since the Board is remanding 
this case for other matters, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should contact the Social 
Security Administration and obtain 
copies of all administrative decisions 
(with associated medical records) 
pertaining to any claim for disability 
benefits by the veteran.

3.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
must be made available to the examiner 
for review.  After reviewing the claims 
file and examining the veteran, the 
examiner should then clearly report all 
of the veteran's current acquired 
psychiatric disabilities and indicate 
whether any of these disabilities 
manifested during the veteran's active 
duty service.  The examiner should also 
offer an opinion as to whether any 
acquired psychiatric disability 
preexisted service and, if so, whether 
there was any increase in severity during 
service beyond the natural progression of 
the disorder. 

4.	Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



